U.S. Bancorp Fund Services, LLC 2020 East Financial Way, Suite 100 Glendora, CA 91741 December 16, 2010 FILED VIA EDGAR Securities and Exchange Commission 100 F. Street, N.E. Washington, DC 20549 Re: DoubleLine Funds Trust (the “Trust”) File Nos.: 333-164298 and 811-22378 DoubleLine Multi-Asset Growth Fund (the “Fund”) Dear Sir or Madam: Pursuant to Rule485(a) under the Securities Act of 1933 (the “1933Act”), the Trust hereby submits Post-Effective Amendment No.3 to the Trust’s Registration Statement for the purpose of amending disclosure relating to the Fund. Pursuant to Rule 485(a)(1), the Trust anticipates that this filing will be effective 60 days after receipt of this filing. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (626)914-7363. Sincerely, /s/ Elaine E. Richards Elaine E. Richards, Esq. For U.S. Bancorp Fund Services, LLC Enclosure
